Citation Nr: 9919542	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in which that RO denied a compensable 
evaluation for status post fracture of the left ankle.  

In November 1998, during the pendency of this appeal, the RO 
granted an increased rating to 10 percent for residuals of a 
left ankle fracture, with an effective date of March 1998.  
Inasmuch as the grant of the 10 percent rating is not the 
maximum benefit under the rating schedule, the claim for a 
rating in excess of 10 percent for this disability remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the claim of entitlement to an increased evaluation for 
residuals of a left ankle fracture.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated. 

Specifically, the Board notes that there appear to be records 
that are relevant to the veteran's claim that have not been 
obtained by the RO.  In this regard, the Board notes that in 
a July 1998 statement, the veteran reported that she was 
currently being treated at the Podiatry Clinic of the 
Jefferson Barracks VA Medical Center (VAMC) in St. Louis.  In 
an earlier statement, she reported that her treatment 
included medication and the use of special shoes, and also 
that her doctor had restricted her work hours, and it 
appeared that she reported receiving treatment at the John 
Cochran VAMC.  The record reflects that she relocated back to 
the St. Louis area from the Roanoke area sometime in mid-
1998.  Further, she submitted a written statement purportedly 
from a podiatrist on staff who appears to located at the 
Jefferson Barracks facility which indicated that the veteran 
was currently being treated through that clinic.  However, a 
review of the record reveals that none of the medical reports 
from either clinic are presently attached to the veteran's 
claims file, and it does not appear that the RO requested 
these records.  The Board notes that the VA is deemed to have 
constructive knowledge of these records and, in this case, 
has actual knowledge of their existence.  As such, they are 
considered to be evidence which is of record at the time any 
decision is made, and should be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error....").  

Therefore, in order to give the veteran every consideration 
with respect to the 
present appeal, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any additional VA 
treatment records from the Podiatry 
Clinic at Jefferson Barracks VAMC in St. 
Louis from January 1998 to the present.  
The RO should also ensure that all 
records of treatment of the veteran's 
service-connected left ankle disability 
from the John Cochran VAMC are obtained 
and associated with the available 
records.  

2.  After obtaining the above records, 
and ensuring that any other indicated 
development is accomplished, the RO 
should review the evidence and 
readjudicate whether an increased rating 
for residuals of a left ankle fracture is 
warranted.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case which 
addresses this evidence, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
his current appeal.  No action is required of the veteran 
until she is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


